SECOND DIVISION
                                 MILLER, P. J.,
                            RICKMAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 10, 2020




In the Court of Appeals of Georgia
 A19A2337. BAKER v. ATLANTIC STATES INSURANCE
      COMPANY.

      RICKMAN, Judge.

      Janet Baker contends the trial court lacked jurisdiction to sanction her for

failure to comply with a discovery order. She argues that the court lost jurisdiction

when she voluntarily dismissed her case before the trial court’s decision on the

motion for sanctions. We disagree and affirm because the transcript shows that the

trial court announced its decision to grant reasonable attorney fees and costs at the

hearing — before Baker’s voluntary dismissal — and it therefore retained jurisdiction

to enter a written sanction award thereafter.

      The record shows that Baker sued Patsy Clark for alleged injuries she received

in an automobile collision with Clark. In July 2018, during discovery, Clark’s
uninsured motorist carrier, Atlantic States Insurance Company, learned that Baker’s

surgeon was recommending an operation and that surgery had been scheduled for

November 6, 2018. The following day, Atlantic informed Baker that it was planning

on hiring an expert to rebut the surgeon’s recommendation. Atlantic later made clear

that it wanted to have an independent medical examination (“IME”) performed on

Baker in September or October and would request a second IME after the surgery as

well. Over the next two and a half months, Atlantic scheduled the IME with Baker

three times, but Baker cancelled each time, typically shortly before the arranged date.

      Consequently, Atlantic moved to compel Baker to submit to an IME. A hearing

was held on the motion on November 7, and it was noted that the surgery had been

scheduled for the previous day. The trial court granted the motion the next day,

ordering the parties to schedule an independent medical examination within 40 days

of the order, i.e., by December 18. The parties agreed on a December 18 examination

date, but, without informing the court or Atlantic, Baker proceeded with surgery on

November 13 and therefore did not appear for the IME. In fact, Baker’s counsel did

not reveal the surgery until November 30, when it cancelled the jointly scheduled

December 18 examination.



                                          2
       Atlantic moved for “spoliation, discovery misconduct and for associated

sanctions, including dismissal of plaintiff’s complaint, exclusion of evidence, and the

award of attorney’s fees and costs” under OCGA § 9-11-37 (b) (2). The trial court

held a hearing on the matter on February 19, 2019, and orally declined to dismiss the

action. But it announced that it was granting Atlantic attorney fees and costs for

Baker’s contempt of its prior order and ordered Atlantic to submit an affidavit of its

attorney fees and costs to give Baker an opportunity to respond to the amount. The

court also instructed the parties to return on March 25 to set yet another date for an

IME.

       Three days after the hearing and before the court issued a written order, Baker

dismissed her complaint against Clark without prejudice. Atlantic, however,

submitted the requested attorney fee affidavit to the court, served Baker with a copy,

and submitted two amendments thereafter. On April 5, 2019 (nunc pro tunc to date

of the hearing) the trial court, citing OCGA § 9-11-37 (b) (2), entered an order

granting Clark’s motion for sanctions and ordered that Baker and her counsel pay

$5,798.79 and $5,798.80, respectively, to Atlantic. The court found that Baker was

stubbornly litigious in failing to attend the scheduled IMEs, in failing to disclose

major surgical procedures to the opposing party, and in failing to comply with its

                                          3
  order compelling her cooperation in scheduling and attendance at an IME. We

  granted Baker’s application to appeal.

          Baker’s sole argument1 is that the trial court lacked subject-matter jurisdiction

  to enter its order because she voluntarily dismissed her complaint before the court

  ruled on the motion; this argument presents a question of law that we review de novo

  for plain legal error. See Barnes v. Cannon, 347 Ga. App. 517, 518 (1) (820 SE2d

  155) (2018); Harris v. Werner, 278 Ga. App. 166, 167 (628 SE2d 230) (2006).

          Absent a pending counterclaim, a party may dismiss an action without

  prejudice by filing a written notice of dismissal at any time before the first witness is

  sworn. See OCGA § 9-11-41 (a) (1) (A) (2), (3). A dismissal “generally deprives the

  trial court of jurisdiction to take further action in a case,” and “any subsequent order

  is null and void because the trial court has lost jurisdiction over the case, which is no

  longer pending before it.” Montgomery v. Morris, 322 Ga. App. 558, 560 (1) (745

  SE2d 778) (2013). Similarly, “[a]fter [such a] dismissal, a court has no power to order

  reinstatement of the action.” (Citations omitted.) Lotman v. Adamson Contracting,


      1
        Baker does not challenge the amount of the award. See generally Colvin v.
Chrisley, 315 Ga. App. 486, 487 (2) (727 SE2d 232) (2012) (award of fees under OCGA
§ 9-11-37 upheld where it was within the range of the evidence). Nor does she contend that
she did not have an opportunity to respond to Atlantic’s attorney fee affidavit.

                                              4
219 Ga. App. 898, 898 (467 SE2d 224) (1996). See, e.g., C & S Indus. Supply Co. v

Proctor & Gamble Paper Products Co., 199 Ga. App. 197, 198 (404 SE2d 346)

(1991) (sanctions pursuant to OCGA § 9-11-37 a nullity when issued after voluntary

dismissal filed only minutes before a scheduled hearing on the motion for sanctions).

Compare Harris, 278 Ga. App. at 167 (rule does not apply to OCGA § 9-15-14

motions).

      An important exception to this rule provides that “the plaintiff’s right to

dismiss can not be exercised after a verdict or a finding by the judge which is

equivalent thereto has been reached, if he has acquired actual knowledge of the

verdict or finding, whether the same has been published or not.” (Citation and

punctuation omitted.) Guillebeau v. Yeargin, 254 Ga. 490, 491 (1) (330 SE2d 585)

(1985); see also Lakes v. Marriott Corp., 264 Ga. 475, 476-477 (448 SE2d 203)

(1994); Lotman, 219 Ga. App. at 899. “[T]he oral announcement of a dispositive

ruling in open court, for example, ends the time for filing a unilateral voluntary

dismissal.” Dillard Land Investments, LLC v. Fulton County, 295 Ga. 515, 520 (2)

(b) (761 SE2d 282) (2014). The reason for this limitation is to prevent gamesmanship:

      after a party has taken the chances of litigation and knows what is the
      actual result reached in the suit by the tribunal which is to pass upon it,


                                          5
      he can not, by exercising his right of voluntary dismissal, deprive the
      opposite party of the victory thus gained. It is the knowledge of the
      actual, not of the possible, result of a case which precludes the exercise
      of the right of dismissal.


(Citation and punctuation omitted.) Lakes, supra, 264 Ga. at 477. The same reasoning

applies to a ruling on less than all claims in a case, see Groves v. Groves, 250 Ga.
459, 460 (1) (298 SE2d 506) (1983), a ruling for summary judgment, see Guillebeau,
254 Ga. at 491-492 (1), and rulings for partial summary judgment. See Moore v.

Moore, 253 Ga. 211, 212 (317 SE2d 529) (1984).

      Although the exception to the rule of voluntary dismissal has not previously

been applied to a ruling on a motion for sanctions under OCGA § 9-11-37 (b) (2), we

find the exception applicable for these reasons. First, the trial court’s announcement

that it would be awarding sanctions was tantamount to a grant of partial summary

judgment, and, like a summary judgment ruling, a ruling on a motion for sanctions

is a judgment of the court. See Hunt v. Callahan, _ Ga. App. _ (2) (Case No.

A19A2153, decided Jan. 23, 2020) (“an award of OCGA § 9-11-37 attorney fees as

a discovery sanction is a ‘judgment’ for purposes of OCGA § 5-6-35 (a) (6)” —

requiring an application to appeal); Vaughn v. Cable East Point, 185 Ga. App. 203,

203 (363 SE2d 639) (1987) (same). In addition, the policy behind the exception is

                                          6
applicable in this setting. It would be unfair to allow a party to a suit to commit

discovery abuse, learn that they are going to be sanctioned, and avoid the sanctions

by entering a voluntary dismissal before the court enters the sanction award. Compare

C & S Indus., 199 Ga. App. at 197 (“no evidence that appellant had prior knowledge

that . . . a sanction [under OCGA § 9-11-37] would actually be imposed”).

      Baker does not contest this law but instead argues that the trial court “merely

threatened” to rule in Atlantic States’ favor and that no actual outcome was

announced. See Groves, 250 Ga. at 459 (“It is knowledge of the actual, not of the

possible, result of a case which precludes the exercise of the right of dismissal.”)

(citation and punctuation omitted). We disagree. The trial court clearly stated that it

was granting attorney fees and costs to Atlantic; it then instructed Atlantic to submit

proof of its relevant fees. Specifically, after much colloquy about the various issues

raised in Atlantic’s motion for spoliation and discovery sanctions, the court in

conclusion stated, “Well, one reason I’m going to grant reasonable attorney’s fees and

costs, I do believe that it was a contempt of the Court’s order.” And after pointing out

some of Baker’s discovery failings and explaining what Baker should have done, the

court admonished, “now you know because you’re going to get assessed with costs.”

See Guillebeau, 254 Ga. at 491-492 (applying rule where the court indicated motion

                                           7
for summary judgment “likely would be granted”). Compare Mariner Health Care v.

PricewaterhouseCoopers, 282 Ga. App. 217, 221 (2) (638 SE2d 340) (2006) (no

evidence that party had prior knowledge that the sanction of dismissal with prejudice,

pursuant to OCGA § 9-11-37 (b), would actually be imposed when it filed its notice

of voluntary dismissal). Accordingly, the voluntary dismissal was without effect to

prohibit the court’s ruling on sanctions. See Dillard Land Investments, 295 Ga. at

519-522 (2) (b) (2014).

      We therefore affirm the award by the trial court. See Kilby v. Keener, 249 Ga.
667, 668 (293 SE2d 318) (1982); see also OCGA § 9-11-37 (b) (2) (trial court

authorized to award as sanctions attorney fees and expenses for a party’s failure to

obey an order of the court); Roderiquez v. Saylor, 190 Ga. App. 742, 743-744 (1)

(380 SE2d 339) (1989) (court did not abuse its discretion in striking defensive

pleadings and entering default judgment against party who failed to comply with

order to submit to blood test).

      Judgment affirmed. Miller, P. J., and Reese, J., concur.




                                          8